Case 2:20-mc-50804-LJM ECF No. 7, PagelD.46 Filed 10/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

thomas-jamas: brown-bey
Thomas James Browns,

Piaintiff{s), Case No. 20-me-50805

«th

V8. te .
Judge Bernard A. Friedman

POLICE & FIRE RETIREMENT SYSTEM
CITY OF DETROIT
STATE OF MICHIGAN

Defendant(s).
—— rs /

TITLE OF DOCUMENT

 

20180706000183-2 MIUCCI-IRS-CITY OF DETROIT-7-06-18 9.
70101670000021028164 POWER OF ATTORNEY-IN-FACT PERS mailed 7-23-18
180010578930 WIUCC-IRS-CITYOFDETROIT-8-1-2018

70162070000002 193338 Notice of default-Michael Duggan-David Cetlinski mailed 7-13-20

 

Document Text
Ah
f
kb. <} sale
Signature of Filer
Date: October 2, [2020] 1441]
\Wwomas- (une 3. ee,
Printed Name

 

Clo Lye2ztel Cacks!
Street Address Welkkes tis Onda SPATES

Deleon ok chugan LAg205 ACC)

City, State, Zip Code

ZA -2271-A6 19
Telephone Number
